ROSS, Circuit Judge
(dissenting). The plaintiff in error was plaintiff in the court below in an action for damages resulting from personal injuries received by him while at work in the defendant’s coal mine at Black Diamond, King county, Wash. The complaint states that the main body of the coal constituting the mine consists of a coal vein of 61 inches, covered with 14 inches of shale and 3 inches of bone, on top of which bone and shale is deposited a vein of coal having streaks of bone of various thickness through it; that the vein of coal *455and bone above the main vein is of a poor quality, and is so gaseous that the coal therein cannot be mined; that the defendant company well knew of the large quantities of gas contained in such upper vein of coal and bone, but that the plaintiff was ignorant thereof; that the mine is worked by what is known as the breast system, that is to say, “breasts are mined up from the gangways into the vein of coal toward the upper gangway, and said breasts are from 24 to 30 feet in width, and during the mining of the same the breasts are timbered by collars and posts.” It is alleged that during the three weeks before and on the day of the plaintiff’s injury, which was February 21, 1900, the plaintiff was at work under the supervision of the pit boss, D. B. Davis, in breasts 25, 27, and 28 of the sixth level, engaged in timbering the same; that those breasts are next to and in a fault in the vein, of which fact the defendant was aware, breast No. 28 being against the rock formation in the portion of the separated vein; that in driving the breasts mentioned the roof thereof indicated that it would be liable to crumble and fall, which weakness and unsafe condition was noticed by the plaintiff, who “repeatedly asked of the said defendant, through its said pit boss, Davis, for more men and better timbers, so as to timber the same so that the same would be safe from caving in; that the said defendant did not furnish more men and more timber, and did not properly timber the same and prevent the same from caving in.” It is alleged that on the 21st day of February, 1900, while the plaintiff was at work in breast 28, he noticed that the indication of caving was more prominent than before, and, thinking that the same was unsafe, went to the pit boss, and complained that the breast was unsafe, and required better and more timbers, and more men to protect it; that the pit boss then requested the plaintiff to return to his place of work, promising to send him more men and more timbers with which to properly timber the said breast, and that the plaintiff, “believing and thinking that the danger from the lack of the said timber and the timbering, and the lack of men to place the same in the breast, was not so imminent and immediate but what he could return to his work for' a reasonable length of time without danger to himself, and not knowing of the gaseous condition of the coal above the said vein they were then mining, went back to his place of work, and under said assurances and with his lack of knowledge of the conditions, and proceeded to work as requested by the defendant, and worked for a period of an hour and a quarter, when the roof of breast number 25 caved in, bringing down with it large volumes of gas from the broken up coal above the said roof, as herein described, and the current of air, then being in the direction of the plaintiff from said breast number 25, brought the gas down and dissolved the same in the air to an explosive point, and down upon the open lamp of the said plaintiff, causing a terrific explosion, killing one man and burning and mutilating the plaintiff” in a terrible manner. It is alleged that the mine was worked by the miners with open lamps, under the instructions of the defendant company, and that the plaintiff was so working at the time of the accident ; that the defendant “well knew that in case of a cave-in the gas would come down upon the said lamp, and cause an explosion, but *456plaintiff did not know these things, as he was ignorant of the scientific proposition herein set out as to the gaseous condition of the vein above, and the liability of the gas coming into the working place in case of a cave-in”; that the defendant did not inspect the working places, and did not inspect breasts 25, 27, and 28, for the purpose of seeing the defects of the timber or the liability of a cave-in, but carelessly and negligently and wantonly allowed the conditions to exist without inspection or attempting to remedy the same; that the defendant was fully warned of the impending danger, notwithstanding which it negligently allowed the plaintiff to remain in his place of work, without furnishing the men and timbers promised, and without any warning of the impending dangers.
In its answer the defendant put in issue all of the averments of negligence on its part, and as an affirmative defense alleged that the roof of the mine was of strong and firm rock formation, of a uniform width of 12 to 14' feet; that abundance of suitable timber was furnished and used in supporting all the gangways and roofs of the different breasts as the same were being mined; that after the coal had been removed no further support was given to the roof of the breasts except along the passageways; that the mine had at all times been free from gas, and had at all times been operated with open lamps, though the company furnished abundance of properly covered miners’ lamps, which were at all times placed at the disposal of all the operatives, including the plaintiff in error; that the mine was at all times properly ventilated and regularly and frequently inspected; that the management and superintendency of the mine was under skilled and experienced men; that plaintiff in error had been for many years engaged in mine work, and for four years had been employed in this mine, and at the time of the accident and for the two years prior thereto had been the boss timberman of the mine, whose duty it was to timber and’ support the roof of the mine along the gangways and other places so as to render the same secure for himself and the other operatives ; that with the assistance of the men under him he had placed all the timbers along the passageways and different breasts at the place of and in the vicinity of the accident, and- that the quantity and extent of the timbering was left to his judgment; that the mine had been carefully inspected on the morning of the day of the accident, and found free from gas and in every way secure before the operatives had entered it; that a hundred feet or more from where the plaintiff in error was at the time employed, and in a breast which had been mined out, from an unknown and undiscovered causé, the roof caved in, accompanied by an escape of gas, which passed to where the plaintiff in error was at work, and was exploded by his open lamp; and that the explosion was entirely accidental, and could not have been anticipated or prevented by thé defendant in error, and that the hazard was an incident to the employment.
The testimony shows that the plaintiff had not only worked in this mine for four years, but for about two years immediately preceding his injury had been its head timberman, whose duty it was, subject to the supervision and direction of the mine foreman, to so timber the breasts, roofs, etc., as to make them safe. His own testimony *457shows that when his attention was called on the morning of the accident to the tendency of the roof, in breasts 25, 27, and 28, to squeeze and cave, he recognized the peril to which he would be exposed in working at the place where he was injured. His testimony tends to show that upon making that discovery he went to the foreman, and told him of the danger, and also informed him that there was a lack of men and of timber with which to keep those breasts from caving, and that to make them safe it was necessary for him to have more men and more timber; that thereupon the foreman promised to send the plaintiff more men and more timber for that purpose, and requested the plaintiff to return to his working place in breast No. 28, which the plaintiff at once did, and proceeded to work as requested by the foreman, relying upon his promise to send him more men and more timber. Based upon that and similar testimony, the plaintiff requested the court below to give to the jury this instruction:
“I instruct you that if you should find that there was not a sufficient number of men furnished to properly timber breasts 25-7-8, and keep the same from caving in, and that the plaintiff reported these facts to the mine foreman, and the mine foreman promised the plaintiff that he would send more men to properly timber the said breasts, and upon this promise the plaintiff returned to his place of work in breast 28; and if you should find further that the dangers from caving in or otherwise, known and apparent to the plaintiff, were not so imminent that a reasonably prudent and careful man would not return to his place of work; and you should find that after the plaintiff has (had) returned to his place of work and within a reasonable time which the defendant promised he would send men, and plaintiff was not furnished a sufficient number of men to properly protect the roof from caving, a cave occurred and the injury suffered by plaintiff — you will find for the plaintiff.”
While this instruction is somewhat confused and inaptly expressed, it is quite manifest that what the plaintiff asked the court to instruct the jury as the law was that, if the danger impending his return to work was riot so imminent or manifest as to prevent a reasonably prudent man from risking it upon the promise by the foreman to send the required men and timber, the plaintiff’s return to work, and his injury while awaiting, for a reasonable time, the fulfillment of the unfulfilled promise of the foreman, entitled the plaintiff to a verdict for damages sustained. The court below refused the instruction requested by the plaintiff, and upon the point indicated specifically instructed the jury as follows:
“That the plaintiff would have the right to trust the foreman to carry out his promise in good faith to furnish him timber and furnish him sufficient men promptly to remedy the defect and to make the mine safe, and upon relying upon that promise, and with the knowledge which he himself had communicated to the foreman, the plaintiff, by going back to his place of work voluntarily, would be assuming the extra hazard of the dangers which existed in his own mind — that is, dangers which in his own mind he knew or believed to be imminent — and the defendant would not be liable for an accident resulting in his injury from a danger which he himself believed was imminent, and which he voluntarily exposed himself to, unless that danger was enhanced by a failure on the part of the foreman to keep his promise to send materials and men to his assistance promptly. You will take this, however, in connection with another instruction I will give you, that if the plaintiff went to his place of work voluntarily, and after going back to work there was a change occurred in the condition of the mine by *458gas coming out which he did not know of, that there would be a duty on the part of the defendant company to communicate any knowledge which came to its managing officers, of the superintendent or the foreman at work near there, or whoever was charged with the inspection of the mine, to communicate the knowledge immediately, or as soon as it could be, to the plaintiff. The duty of furnishing material and additional help, and of furnishing intelligence of the plaintiff in the situation in which he claims he was placed, carries with it a right to have time and opportunity to perform that duty, and the defendant would not be chargeable for any wrong in the matter, if it failed to furnish materials or men, to give information instantly. It would only be chargeable for the failure to do those things promptly, and that means as quick as men of prudence and having due regard for the safety of others could act. Though you should find that the plaintiff gave notice to the foreman that the roof of the mine in the airway at breast 25, 27, and 28 leading to breast No. 28 was not safe and liable to fall, owing to the insufficient timbering, the defendant would not be liable for not strengthening and not adequately supporting the roof until it had reasonable time and opportunity to do so; and if you believe, before such reasonable opportunity had been afforded to the defendant, the plaintiff voluntarily went back into the mine and exposed himself to the dangers resulting from the roof giving way, which he knew or supposed to be imminent, he cannot recover because he voluntarily assumed the hazard; and this would more particularly be the case if you find from the evidence that the plaintiff was the head timberman in that part of the mine where that accident occurred, concerning which he gave notice, and that it was a part of the plaintiff’s employment to place timbers and keep them in proper position.”
I do not understand, as is contended by the learned counsel for the defendant in error, that the court there instructed the jury that the dangers must have been so obvious and threatening that a reasonably prudent man would have avoided them before the plaintiff in error could be properly charged with contributory negligence or the assumption of risk. It is true that the court in one part of its lengthy charge told the jury that “the dangers and defects in the mine, that to the eye of the operator or foreman and superintendent portend unnecessary and unreasonable risks and great danger, may have no such significance to the laborer or miner, who has not the knowledge or experience which the operator must have in the operation of his mine, unless a reasonably intelligent and prudent man would, under the circumstances, have known and apprehended the risk which certain conditions indicated; the dangers and the defects must be so obvious and threatening that a reasonably prudent man would have avoided them, in order to charge the workman with contributory negligence or the assumption of the risk;” and also instructed the jury that “the plaintiff, in accepting employment from the Black Diamond Coal Mining Company, and proceeding to work, was not compelled to know or investigate its modes of business or methods of operating its mines, and did not assume any of the risks or dangers resulting from the methods of mining used by the defendant, save and except such risks and dangers which were obvious and apparent, and the perils of which were apparent to the mind and understanding of a reasonably prudent man in his position.” But the instruction of the court herein first quoted was, as stated by the court, specifically given to meet the contention on the part of the plaintiff that the mine foreman had been by the plaintiff informed of the impending danger, and of the necessity for more men and more timbers with which to make the place where the accident oc*459curred safe, and that the plaintiff returned to work at the place of the accident at the request of the foreman, and upon his promise to send him the required men and timbers.
Without reference to what a reasonably prudent man would have done situated as the plaintiff in error was, the specific instructions of the court given in respect to that'contention were, in one place, to the effect that the plaintiff, in voluntarily going back to his place of work with the knowledge which he himself had communicated to the foreman, and relying' upon the latter’s promise to furnish the required men and timbers, assumed “the extra hazard of the dangers which existed in his own mind — that is, dangers which in his own mind he knew or believed to be imminent — and the defendant would not be liable for an accident resulting in his injury from a danger which he himself believed was imminent, and which he voluntarily exposed himself to, unless that danger was enhanced by a failure on the part of the foreman to keep his promise to send materials and men to his assistance promptly”; and, again, that if they found that, before a reasonable opportunity had been afforded the defendant to adequately support the roof, “the plaintiff voluntarily went back into the mine, and exposed himself to the dangers resulting from the roof giving way, which he knew or supposed to be imminent, he cannot recover because he voluntarily assumed the hazard.”
These specific instructions, given, as has been said, with reference to the contention of the plaintiff in respect to the principal point in the case, no.t only omitted any and all reference to the question whether the danger was so imminent that a reasonably prudent man, situated as the plaintiff in error was, would or would not have returned to work upon the promise of the foreman, and remain at it for a reasonable length of time, awaiting fulfillment of that promise, but were, as above shown, to the effect that the defendant would not be liable if the plaintiff himself voluntarily exposed himself to a danger that he himself believed was imminent, unless that danger was enhanced by a failure on the part of the foreman to keep his promise to send materials and men to his assistance promptly; and again, omitting the latter qualification, that the defendant would not be liable if the plaintiff voluntarily went back into the mine and exposed himself to .the dangers resulting from the roof giving way, which he knew or supposed to be imminent. The rule of law applicable to such a case is, in my opinion, that, if the danger is not so imminent or manifest as to prevent a reasonably prudent man from risking it, upon a promise by the proper authority to provide for the removal of the cause from which the peril arose, an exposure to such danger for a reasonable time, and a consequent injury during that time, while awaiting the fulfillment of the promise, cannot defeat a recovery for the injury. Hough v. Railway Co., 100 U. S. 224, 25 L. Ed. 612; District of Columbia v. McElligott, 117 U. S. 621, 6 Sup. Ct. 884, 29 L. Ed. 946.
I am of the opinion that the specific instructions above noticed were erroneous, and were also inconsistent with the general portions of the charge of the court also set out herein. The judgment should therefore be reversed, and the cause remanded for a new trial.